The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 76 (AC 12377), is granted, limited to the following issue:
“Did the Appellate Court correctly hold that harmless error occurred when the trial court improperly admitted horizontal gaze nystagmus test results and improperly allowed the jury to hear evidence that if eye jerking occurs prior to a forty-five degree angle a subject is more than likely above the legal limit of 0.10 of one percent for intoxication in a trial under General Statutes § 14-227a (a) (1)?”
*927Decided September 20, 1994
Conrad O. Seifert, in support of the petition.
Leon F. Dalbec, Jr., assistant state’s attorney, in opposition.